The Honorable James C. Allen State Representative 4005 Malvern Road Malvern, Arkansas 71901
Dear Representative Allen:
This is in response to your request for an opinion regarding the use tax exemption provided for under Act 911 of 1987 with respect to machinery and equipment required by law to be installed in order to prevent or reduce air or water pollution.
You have asked, specifically, who makes the determination and what documentation the contractor needs in order to avoid paying the use tax to the supplier of the equipment.
I have enclosed a copy of GR-75 which was promulgated by the Commissioner of Revenues of the Arkansas Department of Finance and Administration as part of the rules and regulations which implement and clarify the Gross Receipts Tax Act, as amended. (Regulations, January 1, 1987).  A Letter Opinion may be obtained, pursuant to this regulation, with respect to the taxable status of the particular sale or transaction.  As noted in the regulation, the Letter Opinion request must contemplate ". . . all material facts relative to the sale or transaction in question."
The request for a Letter Opinion may e forwarded to Revenue Legal Counsel, Department of Finance and Administration, P.O. Box 1272-L, Little Rock, Arkansas 72203.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
STEVE CLARK Attorney General